484



           OFFICE     OF THE ATTORNEY          GENERAL          OF TEXAS
                                     AUSTIN
=-GhIAW
~-~CWlUL




                                                             The Oountr
       c18rk    ill   thi                                    deputy         Olerks
                                                      in that     offloe.
                                                     offiO8X'8      s&iXy
                                                     1~18 a salary          only

                                               the     O0Ulit.y Olexk O?
                                            1 0m08          after  he 1s
                                             m, is        he entitled          to
                                  ty Olexk?      .
                            sea. 40, Art.    16, aonstitution
                        de that no person shall hold ox
                          mn8 tiae more than one offfoe of
       amolunmt, exoept that of Yurtloe        oi the Pea00
       CGPOtr cOJidSf3iOll~C,   Blotaxy R8blio and Pooetma~~8x,
                inoluding         OertF&l   rOSOn80   1x1 the ArrsJ hTY,
       238,         end     retired      peXDOlUIC& Of the Armf, kWJ
       an4    MarLo*.        It Is arsummd     the     County Olerk rlll
       ontar    the    A-     thI'oU@l   SbleOtiTO      38X400,       M(L
Ronorable      OoMdl~                2
                           MOhy, %%tgO


      thoxefore,   the quertlon is would he be an ottfasr
      oxsmpt under the Constitution    fxim holding bin
      01~11 oifioe   and bein,% in the amy.   Carpenter
      WI. Sheppard, 145 Ss8(2) 562, does not seem to br
      applloable   to this situation   but the reoent ds-
      olslon of the Supreme Court in the oase of Oxamx
      web Sheppard probably in in point.     I do not hats
      this oa6s as yet.
               Vlth several   4eputle8 In th8 ofrioe the
      County      Olsrk oould PerfoXmthe duties of ths of-
      iloo     throu&   and by them.

               *It    Seem   that if Judge Dixon    in the axamx
      0608     f8    a rOS8ftS   @flO8? ill th. k     of the United
      States, thca it lpi&t         al80 be true xa
                                             t a selsotes
      1s a xesoxve enlisted  man, a8 I und*xHand, to
      tmrve ror the duration plus six raontha. -the?,
      it seem+ that under Title 94, Mllltla,  every able
      bodied m~ils'ln Texas 1s in the Ressne Militia.
            'PhaW let Rl8 haTs all OQilliOll frOIIi YOUXds-
      partaent ooono8ming these quostlons.*
           Zt is not speoltioally stated rlmther or not the              *
county olr*’ Is bsing Induoted lnto the military   senloe   0r
the United Staten a8 a private or a oome&mloned offloor,
Bonever, In the absenoe of any raots to the aontrw      we as-
eume that the oounty olerk is being lndwted    Into ths Aray
as a private.
           Heretofore  this dsparbent      has rendered several
opinions 011 questions rery similar to the one pxosented in
faux lnqulr~.    In oux opinion No, O-5017 It was held "that
a person who was duly eleoted    oounty olexk aad has sinso
bean lnduotod Into the mllltary     serrlos   of the United States
as a private Is antitled    to qualif’y by flllng    the required
oath and bond"..
             In oux.opInlon lo. O-4873 it was held "that no
provision    o? the Texas Constltutlon   or 8tatUtes prevents the
private  in   the United Stat88 Amy from being a osndidate for
elsotlon    to the orrioe OS oouaty assessor-oolleotor      or taxes.
If such person be 8leOted to that offfioe, the faot alone t&t
he Is a pxloats In the United Stat88 Army will not diequalify
him to take and hold th8 oirioe snd Moeits         the oompensation
attaohed thereto..      See opinion Bo..O-3448,    rsrerrrd to above.*
                                                                           486


    Eonorabls   Oonnallr     )1IoKatalr,
                                     %s    3


              IJI +icr or tlw ror~oiog   fop sr~ respSothl1~
    adtlsod t&t it   is our opinion that the taot alone that         the
,
t   oounty   olerk   is a   private   in ths United   States  will
                                                               h&t
    not diaqtulte hir        to hold suoh OfilOS and r808iTS th8 ODE
    ~satlon   attaohed       thereto.

              In sop   rt of our summer to your qwstlon   10 dl-
                     r
    root Tour attent.an  to the following oplnloacl Nos. O-3448,
    0465,   O-50$7, O-4673 awl O-4599, so+ss   of those opinlolu
    belly enolosedhwewttb.